Citation Nr: 1815093	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.  

(The issues of entitlement to apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits for N.L.P., T.R.P., and I.R.P., will be the subject of separate appellate decisions.)


REPRESENTATION

Veteran represented by:	Jack L. Cox, Agent


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to June 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2011, the Veteran requested to participate in a hearing before a member of the Board, and such a hearing was scheduled to occur in May 2016.  However, in May 2016, the Veteran asserted that he no longer wished to participate in this hearing.  Therefore, the prior request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2017).

This issue was previously before the Board in June 2017, when it was remanded for further evidentiary and procedural development.  The Board's prior remand directives and the subsequent actions by the Agency of Original Jurisdiction (AOJ) will be further discussed below.  The Veteran's appeal has been returned to the Board for further development.  

Issues no longer on appeal

The record reflects that the Veteran was incarcerated during a much of the appellate period.  VA's controlling laws provide that veterans with a 20 percent combined evaluation or greater, as in the present case, will receive compensation at the rate of 10 percent during incarceration.  38 U.S.C.A. § 1114 (a); 38 C.F.R. § 3.665 (d)(1).  The record reflects that the Veteran was paid VA disability benefits at the 10 percent rate while incarcerated, and as his April 2016 prison release date approached, he sent VA several statements on various VA forms that were accepted as claims and appeals for increased evaluations for his service-connected disabilities.  Several of these issues were perfected to the Board with the filing of a timely substantive appeal in October 2015.  

However, after his release from prison, but before these issues seeking increased evaluations were certified to the Board by the AOJ, he and his former representative clarified in June 2016 and July 2016 that his earlier filings were not intended to represent claims or appeals for increased evaluations, but rather, were attempts to ensure reinstatement of his full VA disability compensation after his prison release.  In these statements, the Veteran and his representatives withdrew the appeal with regard to these issues seeking increased evaluations, so they are no longer in appellate jurisdiction.

Parenthetically, the Board notes that the Veteran later filed additional claims for increased evaluations, which were adjudicated by the RO in a January 2017 rating decision.  However, neither the Veteran nor his current accredited agent filed a timely notice of disagreement with any determination in the January 2017 rating decision, so those issues are not in appellate jurisdiction and/or before the Board at this time.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105  (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issue on appeal.

In the June 2017 remand, the Board noted the Veteran's confirmed in-service exposure to excessive noise as a cannon crewmember and reports of reduced hearing ability; however, because the Veteran was incarcerated during much of the appeal period, he had not been provided a VA audiometric examination.  Acknowledging this evidence and the Veteran's April 2016 release from prison, the Board directed that the Veteran be provided an audiometric examination to determine the nature and etiology of his asserted left ear hearing loss disability.  

While the Veteran was provided a VA audiometric examination in January 2018, as per the Board's remand directive, no puretone thresholds or speech discrimination scores were reported.  Instead, the VA examiner stated that the Veteran demonstrated poor interest and reliability, and that the test results were not reported because they were felt to be inconsistent, unreliable, and invalid.  

While the AOJ appears to have substantially completed the Board's June 2017 remand directives with regard to providing the examination, the Board finds that the record remains devoid of key evidence necessary to readjudicate the Veteran's appeal - namely, medical evidence addressing the nature and etiology of the Veteran's asserted left ear hearing loss disability.  As such, the Veteran should be afforded another VA examination to assess the nature and etiology of the Veteran's asserted left ear hearing loss disability.  The Veteran is reminded that while VA has a duty to assist in the development of his appeal, he has a duty to cooperate with VA in these efforts.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Any and all attempts should be made to obtain reliable results that are adequate for rating purposes.  

Lastly, so that the examiner is fully apprised of the most updated medical evidence of record, the AOJ should obtain and associate with the file all updated VA treatment records from the John Cochrane VA Medical Center (VAMC) in St. Louis, Missouri, and all associated facilities dated after January 2, 2017.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the John Cochrane VAMC in St. Louis, Missouri, and all associated facilities, dated after January 2, 2017.  

2.  Thereafter, the AOJ must schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his asserted left ear hearing loss disability.  The examiner must review the complete record and complete an examination of, and interview with, the Veteran.

The examiner must perform an evaluation for hearing impairment that is required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Any and all efforts should be made to obtain reliable results that are adequate for rating purposes, and the Veteran should be encouraged to fully cooperate with this process.  

The examiner must state whether the Veteran demonstrates a left ear hearing loss disability for VA purposes (as per 38 C.F.R. § 3.385), and if so, whether this disability is at least as likely as not proximately due to or the result of any incident of his service, to include his confirmed exposure to in-service acoustic trauma as a cannon crewmember.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the Veteran's appeal in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his private agent should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


